Exhibit 10.2 PROMISSORY NOTE $[] Austin, Texas , 2009 1.PROMISE TO PAY.For Value Received, WILSON FAMILY COMMUNITIES, INC., a Delaware corporation (hereinafter referred to as "Maker," whether one or more) promises to pay to the order of LNZCO, LLC ("Payee"), at 11612 Bee Caves Road, Suite 260, Austin, Texas 78738 or such other place as Payee shall designate from time to time, the sum of [insert amount] ($[]) in legal and lawful money of the United States of America, with interest thereon from date hereof until maturity at the per annum rate specified below. 2.INTEREST RATE.The principal of this Note from time to time outstanding shall bear interest from the date hereof until maturity or acceleration at the per annum rate equal to the Base Rate from day to day in effect plus FIVEper cent (5.0%) per annum, to be adjusted without notice with each change in the Base Rate; provided, however, the rate charged hereunder shall never exceed the Maximum Rate. Matured or accelerated unpaid, and past due, principal and interest shall bear interest from date of maturity or acceleration until paid at the highest non-usurious rate allowed by state or federal law, or if no such rate is established at a rate per annum equal to eighteen percent (18%) per annum.The term "Base Rate" as used in this note means a per annum interest rate equal to the "Prime Rate" as published on the applicable day by The Wall Street Journal in its "Money Rates" section, and if more than one such rate is published, then the highest such rate. On any day when The Wall Street Journal is not published or a Prime Rate is not published under the Money Rates section thereof, then the Prime Rate published for the preceding publication date of The Wall Street Journal shall apply. Should the method of establishing the Prime Rate, or the publication of such Prime Rate, cease or be abolished, then the Base Rate used for the balance of the term of this note shall be that interest rate established, adopted or used by holder as its base interest rate.
